Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jiwen Chen. (Reg# 58140) on 04/02/2021.

The application has been amended as follows: 
 
Claim 1. (Currently Amended) A distance statistics based method for 3D sonar point cloud image enhancement, comprising the following steps:  
(1) obtaining sonar data, and converting 3D sonar range image information corresponding to sonar data per frame into point cloud data in global coordinate; 
(2) using a kd-tree to search the point cloud data, and calculating Euclidean distance Lij between point Pi and [[ nearest K point cloud data; wherein, value range of i and j is 1≤i≤N and 1≤j ≤K respectively; N refers to [[ total quantity of the point cloud data;  
[[ certain Gaussian distribution, and complete enhancement of 3D sonar point cloud image.  

Claim 2. (Currently Amended) The distance statistics based method for 3D sonar point cloud image enhancement according to Claim 1, characterized in that specific procedures of said Step (2) are stated as follows:  
(2-1) establishing a kd-tree for N point cloud data, and use such kd-tree to search each point Pi in the point cloud data;
(2-2) for each point Pi, using K-NN to search its K nearest point cloud data, and calculating the Euclidean distance Lij between point cloud data Pi and the K nearest point cloud data.  

Claim 4. (Currently Amended) A distance statistics based method for 3D sonar point cloud image enhancement, comprising the following steps: 
(1') obtaining sonar data, and convert 3D sonar range image information corresponding to sonar data per frame into point cloud data in global coordinate; 
(2') using a kd-tree to search the point cloud data, and calculate Euclidean distance Lij between point Pi and all other point cloud data within its neighborhood in distance r; wherein, value range of i and j is 1≤i≤N and 1≤j≤Mi respectively; 
N refers to [[ total quantity of the point cloud data; 
Mi refers to [[ quantity of the point cloud data within neighborhood in distance r of point cloud data Pi; 
[[ certain Gaussian distribution, and complete enhancement of 3D sonar point cloud image.  

Claim 5. (Currently Amended) The distance statistics based method for 3D sonar point cloud image enhancement according to Claim 4, characterized in that specific procedures of said Step (2') are stated as follows: 
(2-1') establishing a kd-tree for N point cloud data, and use such kd-tree to search each point Pi in the point cloud data;  
(2-2') for each point Pi, searching all point cloud data within neighborhood in distance r, and calculating the Euclidean distance Lij between point cloud data Pi and all point cloud data within its neighborhood in distance r.  

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the cited arts in combination (i.e the claim 1 as a whole) disclose or suggests “(1) obtaining sonar data, and converting 3D sonar range image information corresponding to sonar data per frame into point cloud data in global coordinate; (2) using a kd-tree to search the point cloud data, and calculating Euclidean distance Lij between point Pi and nearest K point cloud data; wherein, value range of i and j is 1≤i≤N and 1≤j ≤K respectively; N refers to total quantity of the point cloud data; (3) excluding point cloud data corresponding to mean value of Lij which do not match certain Gaussian distribution, and complete enhancement of 3D 

Regarding independent claim 4, none of the cited arts in combination (i.e the claim 4 as a whole) disclose or suggests “(1') obtaining sonar data, and convert 3D sonar range image information corresponding to sonar data per frame into point cloud data in global coordinate; (2') using a kd-tree to search the point cloud data, and calculate Euclidean distance Lij between point Pi and all other point cloud data within its neighborhood in distance r; wherein, value range of i and j is 1≤i≤N and 1≤j≤Mi respectively; N refers to total quantity of the point cloud data; Mi refers to quantity of the point cloud data within neighborhood in distance r of point cloud data Pi; (3') excluding point cloud data corresponding to mean value of Lij which do not match certain Gaussian distribution, and complete enhancement of 3D sonar point cloud image.”, therefore claim 4 is allowed. Dependent claims 5-6 depends directly or indirectly from claim 4, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669